 



EXHIBIT 10.4
PURCHASE CONTRACT
     This PURCHASE CONTRACT (this “Contract”) is made and entered into as of
June 15, 2005, by and between INTERSTATE PITTSBURGH HOTEL HOLDINGS, L.L.C., a
Delaware limited liability company (“Seller”), with its principal office at 4501
N. Fairfax Drive, Suite 800, Arlington, Virginia 22203, and APPLE SIX
HOSPITALITY OWNERSHIP, INC., a Virginia corporation, with its principal office
at                      , or its permitted assigns (“Buyer”).
RECITALS
     A. Seller is the fee simple owner of the Residence Inn by Marriott hotel
located at 1500 Park Lane Drive, Pittsburgh, Pennsylvania.
     B. Buyer is desirous of purchasing such hotel property from Seller, and
Seller is desirous of selling such hotel property to Buyer, for the purchase
price and upon terms and conditions hereinafter set forth.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I
DEFINED TERMS
     1.1 Definitions. The following capitalized terms when used in this Contract
shall have the meanings set forth below unless the context otherwise requires:
     “Affiliate” shall mean, with respect to Seller or Buyer, any other person
or entity directly or indirectly controlling (including but not limited to all
directors and officers), controlled by or under direct or indirect common
control with Seller or Buyer, as applicable. For purposes of the foregoing, a
person or entity shall be deemed to control another person or entity if it
possesses, directly or indirectly, the power to direct or cause direction of the
management and policies of such other person or entity, whether through the
ownership of voting securities, by contract or otherwise.
     “Appurtenances” shall mean all rights, titles, and interests of Seller
appurtenant to the Land and Improvements, including, but not limited to, (i) all
easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.
     “Assumed Contracts” shall have the meaning set forth in Section 8.11.
     “Assumed Obligations” shall have the meaning set forth in Section 8.11.
     “Bills of Sale” shall have the meaning set forth in Section 10.2(b).
     “Brand” shall mean Residence Inn by Marriott, the hotel brand or franchise
under which the Hotel operates.
     “Business Day” shall mean any day other than a Saturday, Sunday or legal
holiday in the Commonwealth of Virginia or the Commonwealth of Pennsylvania.

 



--------------------------------------------------------------------------------



 



     “Ceiling Amount” shall have the meaning set forth in Section 8.8(d)(ii).
     “Closing” shall mean the closing of the purchase and sale of the Property
pursuant to this Contract.
     “Closing Date” shall have the meaning set forth in Section 10.1.
     “Contracts, Plans and Specs” shall mean all construction and other
contracts, plans, drawings, specifications, surveys, soil reports, engineering
reports, inspection reports, and other technical descriptions and reports.
     “Cutoff Time” shall have the meaning set forth in Section 12.1.
     “Damages” shall have the meaning set forth in Section 8.8(a).
     “Deductible Amount” shall have the meaning set forth in Section 8.8(d)(i).
     “Deed” shall have the meaning set forth in Section 10.2(a).
     “Deposits” shall mean, to the extent assignable, all prepaid rents and
deposits (including, without limitation, any reserves for replacement of FF&E
and for capital repairs and/or improvements), refundable security deposits and
rental deposits, and all other deposits for advance reservations, banquets or
future services, made in connection with the use or occupancy of the
Improvements; provided, however, that to the extent Seller has not received or
does not hold all of the prepaid rents and/or deposits attributable to the
Leases related to the Property, Buyer shall be entitled to a credit against the
cash portion of the Purchase Price allocable to the Property in an amount equal
to the amount of the prepaid rents and/or deposits attributable to the Leases
transferred at the Closing of such Property, and provided further, that
“Deposits” shall exclude (i) reserves for real property taxes and insurance, in
each case, to the extent pro rated on the settlement statement such that Buyer
receives a credit for (a) taxes and premiums in respect of any period prior to
Closing and (b) the amount of deductibles and other self-insurance and all other
potential liabilities and claims in respect of any period prior to Closing, and
(ii) utility deposits.
     “Due Diligence Examination” shall have the meaning set forth in
Section 3.2.
     “Earnest Money Deposit” shall have the meaning set forth in Section 2.5(a).
     “Escrow Agent” shall have the meaning set forth in Section 2.5(a).
     “Escrow Agreement” shall have the meaning set forth in Section 2.5(b).
     “Escrow Funds” shall have the meaning set forth in Section 8.9.
     “Exception Documents” shall have the meaning set forth in Section 4.2.
     “Executive Order” shall have the meaning set forth in Section 7.1(o).
     “Existing Franchise Agreement” shall mean that certain Franchise Agreement
dated as of November 1, 1999 between Seller and the Franchisor, granting Seller
a franchise to operate the Hotel under the Brand.
     “Existing Management Agreement” shall mean that certain Management
Agreement dated as of November 1, 1999 between Seller and the Existing Manager
for the operation and management of the Hotel.
     “Existing Manager” shall mean Crossroads Hospitality Management Company.
     “Extension Deposit” shall have the meaning set forth in Section 9.3.
     “Extension Period” shall have the meaning set forth in Section 9.3.

 



--------------------------------------------------------------------------------



 



     “FF&E” shall mean all tangible personal property and fixtures of any kind
(other than personal property (i) owned by guests of the Hotel or (ii) leased by
Seller pursuant to an FF&E Lease) attached to, or located upon and used in
connection with the ownership, maintenance, use or operation of the Land or
Improvements as of the date hereof (or acquired by Seller and so employed prior
to Closing), including, but not limited to, all furniture, fixtures, equipment,
signs and related personal property; all heating, lighting, plumbing, drainage,
electrical, air conditioning, and other mechanical fixtures and equipment and
systems; all elevators, and related motors and electrical equipment and systems;
all hot water heaters, furnaces, heating controls, motors and equipment, all
shelving and partitions, all ventilating equipment, and all disposal equipment;
all spa, health club and fitness equipment; all equipment used in connection
with the use and/or maintenance of the guestrooms, restaurants, lounges,
business centers, meeting rooms, swimming pools, indoor and/or outdoor sports
facilities and other common areas and recreational areas; all carpet, drapes,
beds, furniture, televisions and other furnishings; all stoves, ovens, freezers,
refrigerators, dishwashers, disposals, kitchen equipment and utensils, tables,
chairs, plates and other dishes, glasses, silverware, serving pieces and other
restaurant and bar equipment, apparatus and utensils. A current list of FF&E is
attached hereto as Exhibit B.
     “FF&E Leases” shall mean all leases of any FF&E and other contracts
permitting the use of any FF&E at the Improvements that are assumed by Buyer.
     “Financial Statements” shall have the meaning set forth in Section 3.1(b).
     “Franchisor” shall mean Marriott International, Inc.
     “Hotel” shall mean the hotel located on the Land, including all
Improvements and Personal Property associated therewith, known generally as the
Residence Inn by Marriott located at 1500 Park Lane Drive, Pittsburgh,
Pennsylvania.
     “Hotel Contracts” shall mean all leases, license agreements, leasing
agent’s agreements, equipment leases, building service agreements, maintenance
contracts, suppliers contracts, warranty contracts, operating agreements or
other agreements relating to the ownership, occupancy, operation, management or
maintenance of the Property to which Seller is a party (or an assignee) or that
are binding on the Property.
     “Improvements” shall mean all buildings, structures, fixtures, parking
areas and other improvements to the Land, and all related facilities.
     “Indemnified Party” shall have the meaning set forth in Section 8.8(c)(i).
     “Indemnifying Party” shall have the meaning set forth in Section 8.8(c)(i).
     “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.
     “Land” shall mean, collectively, a fee simple absolute interest in the real
property more fully described in Exhibit A hereto, which is attached hereto and
incorporated herein by reference, together with all rights (including without
limitation all air rights and development rights), alleys, streets, strips,
gores, waters, privileges, appurtenances, advantages and easements belonging
thereto or in any way appertaining thereto.
     “Leases” shall mean all leases, franchises, licenses, occupancy agreements,
“trade-out” agreements, advance bookings, convention reservations, or other
agreements demising space in, providing for the use or occupancy of, or
otherwise similarly affecting or relating to the use or occupancy of, the
Improvements or Land, together with all amendments, modifications, renewals and
extensions thereof, and all guaranties by third parties of the obligations of
the tenants, licensees, franchisees, concessionaires or other entities
thereunder.
     “Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).
     “Licenses” shall mean all permits, licenses, franchises, utility
reservations, certificates of occupancy, and other documents issued by any
federal, state, or municipal authority or by any private party related to the

 



--------------------------------------------------------------------------------



 



development, construction, use, occupancy, operation or maintenance of the
Hotel, including, without limitation, all licenses, approvals and rights
(including any and all existing waivers of any brand standard) necessary or
appropriate for the operation of the Hotel under the Brand.
     “Manager” shall mean the management company selected by Buyer to manage the
Hotel from and after the Closing.
     “New Franchise Agreement” shall mean the franchise license agreement to be
entered into between Buyer and the Franchisor, granting to Buyer a franchise to
operate the Hotel under the Brand on and after the Closing Date.
     “New Management Agreement” means the management agreement to be entered
into between Buyer and the Manager for the operation and management of the Hotel
on and after the Closing Date.
     “Pending Claims” shall have the meaning set forth in Section 7.1(e).
     “Permitted Exceptions” shall have the meaning set forth in Section 4.3.
     “Personal Property” shall mean, collectively, all of the Property other
than the Real Property.
     “PIP” shall mean a product improvement plan for the Hotel, as required by
the Manager or the Franchisor, if any.
     “Post-Closing Agreement” shall have the meaning set forth in Section 8.9.
     “Property” shall mean, collectively, (i) all of the following with respect
to the Hotel: the Land, Improvements, Appurtenances, FF&E, Supplies, Leases,
Deposits, Records, Service Contracts, Warranties, Licenses, FF&E Leases,
Contracts, Plans and Specs, Tradenames, Utility Reservations, as well as all
other real, personal or intangible property of Seller related to any of the
foregoing and (ii) any and all of the following that relate to or affect in any
way the design, construction, ownership, use, occupancy, leasing, maintenance,
service or operation of the Real Property, FF&E, Supplies, Leases, Deposits or
Records: Service Contracts, Warranties, Licenses, Tradenames, Contracts, Plans
and Specs and FF&E Lease.
     “Purchase Price” shall have the meaning set forth in Section 2.2.
     “Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotel.
     “Records” shall mean all books, records, promotional material, tenant data,
guest history information (other than any such information owned exclusively by
the Existing Manager), marketing and leasing material and forms (including but
not limited to any such records, data, information, material and forms in the
form of computerized files located at the Hotel), market studies prepared in
connection with Seller’s current annual plan and other materials, information,
data, legal or other documents or records (including, without limitation, all
documentation relating to any litigation or other proceedings, all zoning and/or
land use notices, relating to or affecting the Property, all business plans and
projections and all studies, plans, budgets and contracts related to the
development, construction and/or operation of the Hotel) owned by Seller and/or
in Seller’s possession or control, or to which Seller has access or may obtain
from the Existing Manager, that are used in or relating to the Property and/or
the operation of the Hotel, including the Land, the Improvements or the FF&E,
and proforma budgets and projections and construction budgets and contracts
related to the development and construction of the Hotel and a list of the
general contractors, architects and engineers providing goods and/or services in
connection with the construction of the Hotel, all construction warranties and
guaranties in effect at Closing and copies of the final plans and specifications
for the Hotel.
     “Release Date” shall have the meaning set forth in Section 8.9.
     “Retained Obligations” shall have the meaning set forth in Section 8.11.

 



--------------------------------------------------------------------------------



 



     “Review Period” shall have the meaning set forth in Section 3.1.
     “SEC” shall have the meaning set forth in Section 8.6.
     “Seller Liens” shall have the meaning set forth in Section 4.3.
     “Seller Parties” shall have the meaning set forth in Section 7.1(e).
     “Service Contracts” shall mean contracts or agreements, such as
maintenance, supply, service or utility contracts.
     “Supplies” shall mean all merchandise, supplies, inventory and other items
used for the operation and maintenance of guest rooms, restaurants, lounges,
swimming pools, health clubs, spas, business centers, meeting rooms and other
common areas and recreational areas located within or relating to the
Improvements, including, without limitation, all food and beverage (alcoholic
and non-alcoholic) inventory, office supplies and stationery, advertising and
promotional materials, china, glasses, silver/flatware, towels, linen and
bedding (which towels, linen and bedding shall be 2-par level for all suites or
rooms in the Hotel), guest cleaning, paper and other supplies, upholstery
material, carpets, rugs, furniture, engineers’ supplies, paint and painters’
supplies, employee uniforms, and all cleaning and maintenance supplies,
including those used in connection with the swimming pools, indoor and/or
outdoor sports facilities, health clubs, spas, fitness centers, restaurants,
business centers, meeting rooms and other common areas and recreational areas.
     “Survey” shall have the meaning set forth in Section 4.1.
     “Tax Clearance Certificate” shall have the meaning set forth in
Section 11.1.
     “Third Party Consents” shall have the meaning set forth in Section 8.3.
     “Title Commitment” shall have the meaning set forth in Section 4.2.
     “Title Company” shall have the meaning set forth in Section 4.2.
     “Title Policy” shall have the meaning set forth in Section 4.2.
     “Title Review Period” shall have the meaning set forth in Section 4.3.
     “Tradenames” shall mean all telephone exchanges and numbers, trade names,
trade styles, trade marks, and other identifying material, and all variations
thereof, together with all related goodwill (it being understood and agreed that
the name of the hotel chain to which the Hotel is affiliated by franchise,
license or management agreement is a protected name or registered service mark
of such hotel chain and cannot be transferred to Buyer by this Contract.
     “Utility Reservations” shall mean Seller’s interest, if any, in the right
to receive immediately on and after the Closing Date and continuously consume
thereafter water service, sanitary and storm sewer service, electrical service,
gas service and telephone service on and for the Land and Improvements in
capacities that are adequate continuously to use and operate the Improvements as
conducted prior to the Closing, including, but not limited to (i) any right to
the present and future use of wastewater, drainage, water and other utility
facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and
(iii) any wastewater capacity reservations relating to the Real Property. Buyer
shall be responsible for any requests or documents to transfer the Utility
Reservations, at Buyer’s sole cost and expense.
     “Warranties” shall mean all warranties, guaranties, indemnities and claims
for the benefit of Seller, if any, with respect to the Hotel, the Property or
any portion thereof, including, without limitation, all warranties and
guaranties of the development, construction, completion, installation, equipping
and furnishing of the Hotel, and all indemnities, bonds and claims of Seller
related thereto.

 



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;
EARNEST MONEY DEPOSIT
     2.1 Purchase and Sale. Seller agrees to sell and convey to Buyer, and Buyer
agrees to purchase from Seller, the Property, in consideration of the Purchase
Price and upon the terms and conditions hereof. All of the Property shall be
conveyed, assigned, and transferred to Buyer at Closing, free and clear of all
mortgages, liens, encumbrances, licenses, franchises, concession agreements,
security interests, prior assignments or conveyances, conditions, restrictions,
rights-of-way, easements, encroachments, claims and other matters affecting
title or possession, except for the Permitted Exceptions.
     2.2 Purchase Price. Buyer agrees to pay, and Seller agrees to accept, as
consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of Eleven Million and No/100 Dollars
($11,000,000.00) (the “Purchase Price”).
     2.3 Allocation. Buyer and Seller shall attempt to agree, prior to the
expiration of the Review Period, on an allocation of the Purchase Price among
Real Property, tangible Personal Property and intangible property related to the
Property. In the event Buyer and Seller do not agree, each party shall be free
to allocate the Purchase Price to such items as they deem appropriate, subject
to and in accordance with applicable laws.
     2.4 Payment. The portion of the Purchase Price, less the Earnest Money
Deposit and interest earned thereon, if any, which Buyer elects to have applied
against the Purchase Price (as provided below), less the Escrow Funds, shall be
paid to Seller in cash, certified funds or wire transfer of immediately
available funds at the Closing. At the Closing, the Earnest Money Deposit,
together with interest earned thereon, if any, shall, at Buyer’s election, be
returned to Buyer or shall be paid over to Seller by Escrow Agent to be applied
to the portion of the Purchase Price on behalf of Buyer, and the Escrow Funds
shall be deposited into an escrow account pursuant to the Post-Closing Agreement
as contemplated by Section 8.9.
     2.5 Earnest Money Deposit.
          (a) Within one (1) Business Day after the date of this Contract, Buyer
shall deposit the sum of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) in cash, certified bank check or by wire transfer of immediately
available funds (the “Initial Deposit”) with the Title Company, as escrow agent
(“Escrow Agent”), which sum shall be held by Escrow Agent as earnest money. If,
pursuant to the provisions of Section 3.1, Buyer elects to terminate this
Contract at any time prior to the expiration of the Review Period, then the
Escrow Agent shall return the Earnest Money Deposit to Buyer promptly upon
written notice to that effect from Buyer. If Buyer does not elect to terminate
this Contract on or before the expiration of the Review Period, Buyer shall, no
later than one (1) Business Day after the expiration of the Review Period,
deposit the sum of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00)
in cash, certified bank check or by wire transfer of immediately available funds
(the “Additional Deposit”) with the Escrow Agent. The Initial Deposit and the
Additional Deposit, and all interest accrued thereon, shall hereinafter be
referred to as the “Earnest Money Deposit.”
          (b) The Earnest Money Deposit shall be held by Escrow Agent subject to
the terms and conditions of an Escrow Agreement dated as of the date of this
Contract entered into by Seller, Buyer and Escrow Agent, in the form attached as
Exhibit G hereto (the “Escrow Agreement”). The Earnest Money Deposit shall be
held in an interest-bearing account in a federally insured bank or savings
institution reasonably acceptable to Seller and Buyer, with all interest to
accrue to the benefit of the party entitled to receive it and to be reportable
by such party for income tax purposes.
ARTICLE III
REVIEW PERIOD
     3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern Time
on the date that is forty-five (45) days after the date of this Contract, unless
a longer period of time is otherwise provided for in this

 



--------------------------------------------------------------------------------



 



Contract and except as otherwise agreed to by Buyer and Seller (the “Review
Period”), to evaluate the legal, title, survey, construction, physical
condition, structural, mechanical, environmental, economic, permit status,
franchise status, financial and other documents and information related to the
Property. Within five (5) days following the date of this Contract, Seller, at
Seller’s sole cost and expense, will deliver to Buyer (or make available at the
Hotel) for Buyer’s review, to the extent not previously delivered to Buyer,
true, correct and complete copies of the following to the extent within Seller’s
possession or control or to which Seller has access or which Seller can obtain
upon request, together with all amendments, modifications, renewals or
extensions thereof:
          (a) All Warranties and Licenses relating to the Hotel or any part
thereof;
          (b) Income and expense statements and budgets for the Hotel and for
the Seller, for the current year to date and each of the three (3) prior fiscal
years and such other financial information relating to the Hotel as Buyer may
reasonably request (the “Financial Statements”), provided that Seller also
agrees to provide financial and other information as provided in Section 8.6;
          (c) All real estate and personal property tax statements with respect
to the Hotel and notices of assessed value for the Real Property for the current
year (if available) and each of the three (3) calendar years prior to the
current year;
          (d) Engineering, mechanical, architectural and construction plans,
drawings, specifications and contracts, payment and performance bonds, title
policies, reports and commitments, zoning information and marketing and economic
data relating to the Hotel and the construction, development, installation and
equipping thereof, as well as copies of all environmental reports and
information, topographical, boundary or “as built” surveys, engineering reports,
subsurface studies and other Contracts, Plans and Specs relating to or affecting
the Hotel. If the Hotel is purchased by Buyer, all such documents and
information relating to the Hotel shall thereupon be and become the property of
Buyer without payment of any additional consideration therefor;
          (e) All FF&E Leases, Services Contracts, Leases and, if applicable, a
schedule of such Leases of space in the Hotel, and all agreements for real
estate commissions, brokerage fees, finder’s fees or other compensation payable
by Seller in connection therewith; and
          (f) All notices received since January 1, 2002, or of which Seller
otherwise has knowledge, from governmental authorities in connection with the
Hotel and all other notices received since January 1, 2002, or of which Seller
otherwise has knowledge, from governmental authorities received at any time that
relate to any noncompliance or violation of law that has not been corrected.
     Seller shall, upon request of Buyer, make available to Buyer and Buyer’s
representatives and agents, for inspection and copying during normal business
hours, Records located at Seller’s corporate offices, and Seller agrees to
provide Buyer copies of all other reasonably requested information that is
relevant to the management, operation, use, occupancy or leasing of or title to
the Hotel and the plans specifications for development of the Hotel. At any time
during the Review Period, Buyer may, in its sole and absolute discretion, elect
not to proceed with the purchase of the Property for any reason whatsoever by
giving written notice thereof to Seller, in which event: (i) the Earnest Money
Deposit shall be promptly returned by Escrow Agent to Buyer together with all
accrued interest, if any, (ii) this Contract shall be terminated automatically,
(iii) all materials supplied by Seller to Buyer shall be returned promptly to
Seller and copies of such materials shall be destroyed or returned to Seller,
and (iv) both parties will be relieved of all other rights, obligations and
liabilities hereunder, except for the parties’ obligations pursuant to
Sections 3.3 and 16.6.
     3.2 Due Diligence Examination. At any time during the Review Period, and
thereafter through Closing, Buyer and/or its representatives and agents shall
have the right to enter upon the Property at all reasonable times for the
purposes of reviewing all Records and other data, documents and/or information
relating to the Property and conducting such surveys, appraisals, engineering
tests, soil tests (including, without limitation, Phase I and Phase II
environmental site assessments), inspections of construction and other
inspections and other studies as Buyer deems reasonable and necessary or
appropriate to evaluate the Property, subject to providing reasonable

 



--------------------------------------------------------------------------------



 



advance notice to Seller unless otherwise agreed to by Buyer and Seller (the
“Due Diligence Examination”). Seller shall have the right to have its
representative present during Buyer’s physical inspections of the Property,
provided that failure of Seller to do so shall not prevent Buyer from exercising
its due diligence, review and inspection rights hereunder. Buyer agrees to
exercise reasonable care when visiting the Property, in a manner which shall not
materially adversely affect the operation of the Property or the Existing
Management Agreement. Buyer will provide a copy of Buyer’s environmental report
obtained with respect to the Property during the Review Period.
     3.3 Restoration. Buyer covenants and agrees not to damage or destroy any
portion of the Property in conducting its examinations and studies of the
Property during the Due Diligence Examination and, if Closing does not occur,
shall repair any portion of the Property damaged by the conduct of Buyer, its
agents or employees, to substantially the condition such portion(s) of the
Property were in immediately prior to such examinations or studies. Buyer agrees
to indemnify and hold harmless Seller from any liabilities Seller may suffer by
reason of damage to persons or property resulting from such examinations or
studies made by or at the request of Buyer.
     3.4 Seller Exhibits. Seller has provided to Buyer completed Exhibits B, C,
D, E and F, together with true, correct and complete copies of all documents and
instruments described and/or referred to therein. Buyer shall have until the end
of the Review Period to review and approve the information on Exhibits B, C, D,
E and F and in such documents and instruments. In the event Buyer does not
approve any such Exhibit or the information contained therein, Buyer shall be
entitled to terminate this Contract prior to the expiration of the Review Period
by notice to Seller and the Earnest Money Deposit shall be returned to Buyer
with all interest thereon and both parties shall be relieved of all rights,
obligations and liabilities hereunder except for the parties’ obligations
pursuant to Sections 3.3 and 16.6.
ARTICLE IV
SURVEY AND TITLE APPROVAL
     4.1 Survey. Within five (5) days after the date of this Contract, Seller
shall deliver to Buyer true, correct and complete copies of the most recent
survey of the Real Property of which Seller is aware (if any). In the event that
an update of the survey or a new survey (such updated or new survey being
referred to as the “Survey”) is desired by Buyer, then Buyer shall be
responsible for all costs related thereto, and Buyer agrees to order such update
or new survey within three (3) Business Days after Buyer’s receipt of such
survey from Seller.
     4.2 Title. Within five (5) days after the date of this Contract, Seller
shall deliver to Buyer Seller’s existing title insurance policy, including
copies of all documents referred to therein, for the Real Property. As soon as
reasonably practicable after receipt thereof, Buyer shall use commercially
reasonable efforts to obtain (i) a Commitment for Title Insurance (the “Title
Commitment”) issued by LandAmerica American Title Company, 8201 Preston Road,
Suite 280, Dallas, Texas, 75225 (the “Title Company”), for the most recent
standard form of owner’s policy of title insurance in the state in which the
Real Property is located, covering the Real Property, setting forth the current
status of the title to the Real Property, showing all liens, claims,
encumbrances, easements, rights of way, encroachments, reservations,
restrictions and any other matters affecting the Real Property and pursuant to
which the Title Company agrees to issue to Buyer at Closing an Owner’s Policy of
Title Insurance on the most recent form of ALTA (where available) owner’s policy
available in the state in which the Land is located, with extended coverage and,
to the extent applicable and available in such state, comprehensive, access,
single tax parcel, contiguity and such other endorsements as may be required by
Buyer (collectively, the “Title Policy”); and (ii) true, complete, legible and,
where applicable, recorded copies of all documents and instruments
(collectively, the “Exception Documents”) referred to or identified in the Title
Commitment, including, but not limited to, all deeds, lien instruments, leases,
plats, surveys, reservations, restrictions, and easements affecting the Real
Property. Buyer agrees to place an order for the Title Commitment with the Title
Company within three (3) Business Days after Buyer’s receipt of Seller’s current
title policy for the Property. Buyer shall promptly provide Seller, at Seller’s
expense, with a copy of the Title Commitment issued by the Title Company,
together with copies of the Exception Documents.
     4.3 Survey or Title Objections. If Buyer discovers any title or survey
matter which is objectionable to Buyer, Buyer may provide Seller with written
notice of its objection to same within ten (10) days after receipt of both the
Title Commitment (including all Exception Documents) and the Survey (the “Title
Review Period”). If

 



--------------------------------------------------------------------------------



 



Buyer fails to so object in writing to any such matter set forth in the Survey
or Title Commitment, it shall be conclusively assumed that Buyer has approved
same. If Buyer disapproves any condition of title, survey or other matters by
written objection to Seller on or before the expiration of the Title Review
Period, Seller shall elect either to attempt to cure or not cure any such item
by written notice sent to Buyer within five (5) Business Days after Seller’s
receipt of notice from Buyer, and if Seller commits in writing to attempt to
cure any such item, Seller shall be given until the Closing Date to cure any
such defect. In the event Seller shall fail to cure a defect which Seller has
committed in writing to cure prior to Closing, or if a new title defect arises
after the date of Buyer’s Title Commitment or Survey, as applicable, but prior
to Closing and such new title defect is not cured by Seller prior to Closing,
then Buyer may elect, in Buyer’s sole and absolute discretion: (i) to waive such
objection and proceed to Closing, or (ii) to terminate this Contract and receive
a return of the Earnest Money Deposit, and any interest thereon. The items shown
on the Title Commitment which are not objected to by Buyer as set forth above
(other than exceptions and title defects arising after the Title Review Period
and other than those standard exceptions which are ordinarily and customarily
omitted in the state in which the Hotel is located, so long as Seller provides
the appropriate owner’s affidavit, gap indemnity or other documentation
reasonably required by the Title Company for such omission) are hereinafter
referred to as the “Permitted Exceptions.” In no event shall Permitted
Exceptions include liens, or documents evidencing liens, securing any
indebtedness or any mechanics’ or materialmen’s liens or any claims or potential
claims therefor covering the Property or any portion thereof (“Seller Liens”),
each of which shall be paid in full by Seller and released at Closing.
ARTICLE V
MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT
     At or prior to the Closing, Seller shall terminate the Existing Management
Agreement and use commercially reasonable efforts to terminate the Existing
Franchise Agreement, and Seller shall be solely responsible for all claims and
liabilities arising thereunder on, prior to or following the Closing Date. Buyer
shall use commercially reasonable efforts to enter into the New Management
Agreement and the New Franchise Agreement, effective as of the Closing Date,
containing terms and conditions reasonably acceptable to Buyer (including,
without limitation, such terms and conditions as may be required to accommodate
Buyer’s and/or Buyer’s Affiliates’ REIT structure). Seller shall be responsible
for paying all costs and fees (including attorneys fees) related to the
termination of the Existing Management Agreement and the Existing Franchise
Agreement, including but not limited to, the payment of all termination and
cancellation fees and/or penalties, all costs and fees of its attorneys and
consultants, all costs associated with any releases or other provisions
requested by or for the benefit of Seller, provided, however, that,
notwithstanding the foregoing, Buyer shall pay the termination fee (if any)
payable to the Franchisor pursuant to Section XVIII E of the Existing Franchise
Agreement (not to exceed the liquidated damages amount calculated pursuant to
such Section) in order to terminate the Existing Franchise Agreement as a result
of a sale of the Hotel pursuant to this Contract, provided further, that Buyer
shall not be responsible for payment of (x) any costs, expenses, fees or
liabilities resulting from any default or other act or omission by Seller under
the Existing Franchise Agreement (including, without limitation, any costs,
expenses, fees or liabilities relating to termination of any franchise or
license agreement between Seller and the Franchisor and/or any Affiliate of
either of them relating to any hotel other than the Hotel), or (y) any accrued
but unpaid monetary obligations or payments payable to Franchisor or any of its
Affiliates under the Existing Franchise Agreement up to the date of termination
thereof, all of which shall be the responsibility of, and shall be paid by,
Seller. Buyer shall also pay all license, application and similar fees related
to the New Management Agreement and the New Franchise Agreement and the costs of
any PIP improvements required by the Franchisor, where applicable, incurred in
connection with the New Franchise Agreement. Buyer and Seller shall use
commercially reasonable efforts to promptly provide all information required by
the Manager or the Franchisor in connection with the New Management Agreement
and the New Franchise Agreement, and Buyer shall diligently pursue obtaining the
same.
ARTICLE VI
BROKERS
     Seller and Buyer each represents and warrants to the other that it has not
engaged any broker, finder or other party in connection with the transaction
contemplated by this Contract, except that Seller has engaged O’Connell
Hospitality Group, LLC (the “Broker”) to act on Seller’s behalf in connection
with the transactions contemplated hereby and Seller shall pay at Closing all
fees and amounts payable to the Broker in connection with

 



--------------------------------------------------------------------------------



 



the transactions contemplated by this Contract. Buyer and Seller each agree to
save and hold the other harmless from any and all losses, damages, liabilities,
costs and expenses (including, without limitation, attorneys’ fees) involving
claims made by any other agent, broker, or other person by or through the acts
of Buyer or Seller, respectively, in connection with this transaction.
ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS
     7.1 Seller’s Representations, Warranties and Covenants. Seller hereby
represents, warrants and covenants to Buyer as follows:
          (a) Authority; No Conflicts. Seller is a limited liability company
duly formed, validly existing and in good standing in the State of Delaware and
is qualified to do business and in good standing in the Commonwealth of
Pennsylvania. Seller has duly authorized, by all necessary limited liability
company action, the execution, delivery and performance of this Contract. This
Contract has been duly executed and delivered by Seller and constitutes the
valid and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium and other similar laws now
or hereafter in effect relating to creditors’ rights and by general principles
of equity. No consent or approval of any person, entity or governmental
authority is required for the execution, delivery or performance by Seller of
this Contract, except as set forth in Exhibit D hereto and except for consents
and approvals that, individually or in the aggregate, (x) are not required to
transfer any part of the Property to Buyer or its permitted assigns, (y) are not
necessary for the ownership, occupany and/or operation by Buyer, its Affiliates,
permitted assigns and/or Manager of the Property as a Residence Inn by Marriott,
and (z) if not obtained, would not have a material adverse effect on the Hotel’s
business and/or operations and/or the financial performance of the Property as
reflected in the Financial Statements. Neither the execution, delivery nor
performance of, or compliance with, this Contract by Seller has resulted, or
will result, in any violation of, or default under, or acceleration of, any
obligation under the articles of organization or limited liability company
agreement of Seller or under any mortgage indenture, lien, agreement, promissory
note, contract, or permit, or any judgment, decree, order, restrictive covenant,
statute, rule or regulation, applicable to Seller or to the Hotel.
          (b) FIRPTA. Seller is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those items are defined in the Internal
Revenue Code and income tax regulations promulgated thereunder).
          (c) Bankruptcy. None of Seller, nor, to Seller’s knowledge, any of its
members, is insolvent or the subject of any bankruptcy proceeding, receivership
proceeding or other insolvency, dissolution, reorganization or similar
proceeding.
          (d) Property Agreements. A complete list of all FF&E Leases, Service
Contracts and Leases used in or otherwise relating to the operation and business
of the Hotel is attached as Exhibit C hereto. The assets constituting the
Property to be conveyed to Buyer hereunder constitute all of the property and
assets of Seller used in connection with the operation and business of the
Hotel. There are no leases, license agreements, leasing agent’s agreements,
equipment leases, building service agreements, maintenance contracts, suppliers
contracts, warranty contracts, operating agreements, or other agreements (i) to
which Seller is a party or an assignee, or (ii) to Seller’s knowledge, binding
upon the Hotel, relating to the ownership, occupancy, operation, management or
maintenance of the Real Property, FF&E, Supplies or Tradenames, except for those
Service Contracts, Leases, Warranties and FF&E Leases disclosed on Exhibit C
hereto or to be delivered to Buyer pursuant to Section 3.1. The Service
Contracts, Leases, Warranties and FF&E Leases disclosed on Exhibit C hereto or
to be delivered to Buyer pursuant to Section 3.1 are in full force and effect,
and no default by Seller or, to Seller’s knowledge, any other party has occurred
and is continuing thereunder and, to Seller’s knowledge, no circumstances exist
which, with the giving of notice, the lapse of time or both, would constitute
such a default. No party has any right or option to acquire the Hotel or any
portion thereof, other than Buyer and the Franchisor pursuant to Section XV.D of
the Existing Franchise Agreement to the extent Buyer is deemed a “Competitor” as
defined in such Section.

 



--------------------------------------------------------------------------------



 



          (e) Pending Claims. To Seller’s knowledge, there are no: (i) claims,
demands, litigation, proceedings or governmental investigations pending or
threatened (x) against Seller, (y) against the Existing Manager or any Affiliate
of Seller or the Existing Manager (collectively with Seller, “Seller Parties”)
related to the business or assets of the Hotel or (z) otherwise related to the
business or assets of the Hotel, except as set forth on Exhibit F attached
hereto and incorporated herein by reference, (ii) special assessments or
extraordinary taxes assessed against the Hotel or the business conducted with
respect thereto, except as set forth in the Title Commitment or (iii) pending or
threatened condemnation or eminent domain proceedings which would affect the
Property or any part thereof. Except as set forth on Exhibit F, to Seller’s
knowledge, there are no: pending arbitration proceedings or unsatisfied
arbitration awards, or judicial proceedings or orders respecting awards, which
might become a lien on the Property or any portion thereof, pending unfair labor
practice charges or complaints, unsatisfied unfair labor practice orders or
judicial proceedings or orders with respect thereto, pending charges or
complaints with or by city, state or federal civil or human rights agencies,
unremedied orders by such agencies or judicial proceedings or orders with
respect to obligations under city, state or federal civil or human rights or
antidiscrimination laws or executive orders affecting the Hotel, or other
pending, actual or, to Seller’s knowledge, threatened litigation claims,
charges, complaints, petitions or unsatisfied orders by or before any
administrative agency or court which affect the Hotel or might become a lien on
the Hotel (collectively, the “Pending Claims”).
          (f) Environmental, Etc. Seller has not received since January 1, 2002,
and Seller otherwise has no knowledge of, any written notice that Seller or the
Property is in violation of any applicable environmental, health or safety law,
rule or regulation.
          (g) Title and Liens. Except for Seller Liens to be released at
Closing, Seller has good and marketable fee simple absolute title to the Real
Property, subject only to the Permitted Exceptions. Except for the FF&E subject
to the FF&E Leases and any applicable Permitted Exceptions, Seller has good and
marketable title to the Personal Property, free and clear of all liens, claims,
encumbrances or other rights whatsoever (other than the Seller Liens to be
released at Closing), and there are no other liens, claims, encumbrances or
other rights pending or of which any Seller Party has received notice or which
are otherwise known to any Seller Party related to any other Personal Property.
          (h) Utilities. All appropriate utilities, including sanitary and storm
sewers, water, gas, telephone, cable and electricity, are, to Seller’s
knowledge, currently sufficient and available to service the Hotel as currently
operated, and, to Seller’s knowledge, all installation, connection or “tap-on”,
usage and similar fees have been paid.
          (i) Licenses, Permits and Approvals. Seller has not received since
January 1, 2002 any written notice, and Seller has no knowledge, that the
Property fails to comply with all applicable licenses, permits and approvals and
federal, state or local statutes, laws, ordinances, rules, regulations,
requirements and codes including, without limitation, those regarding zoning,
land use, building, fire, health, safety, environmental, subdivision, water
quality, sanitation controls and the Americans with Disabilities Act, and
similar rules and regulations relating and/or applicable to the ownership, use
and operation of the Property as it is now operated. Seller has received all
licenses, permits and approvals required or needed for the lawful conduct,
occupancy and operation of the business of the Hotel, except for licenses,
permits and approvals that, individually or in the aggregate, (x) are not
required to transfer any part of the Property to Buyer or its permitted assigns,
(y) are not necessary for the ownership, occupancy and/or operation by Buyer,
its Affiliates, permitted assigns and/or Manager of the Property as a Residence
Inn by Marriott, and (z) if not obtained, would not have a material adverse
effect on the Hotel’s business and/or operations and/or the financial
performance of the Property as reflected in the Financial Statements, and each
such license and permit is in full force and effect, and will be received and in
full force and effect as of the Closing. To Seller’s knowledge, no licenses,
permits or approvals necessary for the lawful conduct, occupancy or operation of
the business of the Hotel requires any approval of a governmental authority for
transfer of the Property except as set forth in Exhibit D.
          (j) Financial Statements. Seller has delivered copies of the Financial
Statements. Each of the Financial Statements is, to Seller’s knowledge, complete
and accurate in all material respects and, except in the case of budgets
prepared in advance of the applicable operating period to which such budgets
relate, fairly presents the results of operations of the Hotel for the
respective periods represented thereby.

 



--------------------------------------------------------------------------------



 



          (k) Employees. All employees employed at the Hotel are the employees
of the Existing Manager. There are, to Seller’s knowledge, no (i) unions
organized at the Hotel, (ii) union organizing attempts, strikes, organized work
stoppages or slow downs, or any other labor disputes pending or threatened with
respect to any of the employees at the Hotel, or (iii) collective bargaining or
other labor agreements to which Seller or the Existing Manager or the Hotel is
bound with respect to any employees employed at the Hotel.
          (l) Operations. To Seller’s knowledge, the Hotel has been operated by
the Existing Manager in all material respects in accordance with all applicable
laws, rules, regulations, ordinances and codes.
          (m) Existing Management and Franchise Agreements. Seller has furnished
to Buyer true and complete copies of the Existing Management Agreement and the
Existing Franchise Agreement, which constitutes the entire agreement of the
parties with respect to the subject matter thereof and which have not been
amended or supplemented in any respect. There are no other management
agreements, franchise agreements, license agreements or similar agreements for
the operation or management of the Hotel or relating to the Brand, to which
Seller is a party or which are binding upon the Property, except for the
Existing Management Agreement and the Existing Franchise Agreement. To Seller’s
knowledge, the Improvements comply with, and the Hotel is being operated in
accordance with, all requirements of such Existing Management Agreement and the
Existing Franchise Agreement. The Existing Management Agreement and the Existing
Franchise Agreement are in full force and effect, and shall remain in full force
and effect until the termination of the Existing Management Agreement and the
Existing Franchise Agreement at Closing, as provided in Article V hereof. No
default by Seller or, to Seller’s knowledge, any other party has occurred and is
continuing under the Existing Management Agreement or the Existing Franchise
Agreement, and, to Seller’s knowledge, no circumstances exist which, with the
giving of notice, the lapse of time or both, would constitute such a default.
          (n) Easements. To Seller’s knowledge, necessary easements for ingress
and egress, drainage, signage and utilities serving the Hotel have either been
dedicated to the public, conveyed to the appropriate utility or will be conveyed
to Buyer along with the Property.
          (o) Anti-Terrorism Compliance. Seller is not a person or entity
described in Section 1 of the Executive Order (No. 13, 224) Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism, 66 Fed. 49,079 (September 24, 2001) (the “Executive Order”).
     As used in this Contract, “Seller’s knowledge”, “known to Seller” or
similar statements shall mean the actual knowledge of (i) Susan Ridgeway, Vice
President of Operations of the Existing Manager, (ii) John Rubino, Regional
Director of Operations for the Hotel, (iii) Christopher Bennett, Senior Vice
President and General Counsel of Interstate Hotels & Resorts, Inc. (an Affiliate
of Seller and the Existing Manager), and (iv) Colin Dunkley, Vice President –
Architecture and Construction for the Hotel, in each case, after due inquiry of
the General Manager of the Hotel.
     7.2 Buyer’s Representations, Warranties and Covenants. Buyer hereby
represents, warrants and covenants to Seller as follows:
          (a) Authority; No Conflicts. Buyer is a corporation duly formed,
validly existing and in good standing in the Commonwealth of Virginia. Buyer has
received all necessary authorization of the Board of Directors of Buyer to
execute and deliver this Contract and to complete the transactions contemplated
by this Contract. No other consent or approval of any person, entity or
governmental authority is required for the execution, delivery or performance by
Buyer of this Contract. This Contract has been duly executed and delivered by
Buyer and constitutes the valid and legally binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws now or hereafter in effect relating to
creditors’ rights and by general principles of equity. Neither the execution,
delivery or performance of, or compliance with, this Contract by Buyer has
resulted, or will result, in any violation of, or default under, or acceleration
of, any obligation under the articles of incorporation or by-laws of Buyer or
under any mortgage indenture, lien, agreement, promissory note, contract, or
permit, or any judgment, decree, order, restrictive covenant, statute, rule or
regulation, applicable to Buyer.

 



--------------------------------------------------------------------------------



 



          (b) Bankruptcy. Buyer is not insolvent nor the subject of any
bankruptcy proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.
          (c) Anti-Terrorism Compliance. Buyer is not a person or entity
described in Section 1 of the Executive Order.
     7.3 Survival. All of the representations and warranties are true, correct
and complete in all material respects as of the date hereof and the statements
set forth therein (without qualification or limitation as to a party’s knowledge
thereof except as expressly provided for in this Article VII) shall be true,
correct and complete in all material respects as of the Closing Date. All of the
representations and warranties made herein shall survive Closing for a period of
one (1) year and shall not be deemed to merge into or be waived by any Seller’s
Deed or any other closing documents.
     7.4 AS-IS. BUYER ACKNOWLEDGES THAT IT IS EXPERIENCED IN THE ACQUISITION AND
OWNERSHIP OF PROPERTIES SIMILAR TO THE PROPERTY. BUYER ACKNOWLEDGES THAT IT IS
RELYING ON BUYER’S (OR BUYER’S REPRESENTATIVES’) INSPECTIONS, EXAMINATIONS AND
EVALUATIONS OF THE PROPERTY AND NOT UPON ANY STATEMENTS (ORAL OR WRITTEN) WHICH
MAY HAVE BEEN MADE OR MAY BE MADE (OR PURPORTEDLY MADE) BY SELLER OR ANY OF ITS
REPRESENTATIVES, AGENTS, BROKERS, ATTORNEYS, OFFICERS, MANAGERS OR EMPLOYEES,
OTHER THAN AS EXPRESSLY SET FORTH HEREIN OR CONTEMPLATED HEREBY (SELLER
EXPRESSLY ACKNOWLEDGING THAT BUYER IS RELYING ON THE REPRESENTATIONS, WARRANTIES
AND STATEMENTS MADE IN THIS CONTRACT AND ON INFORMATION PROVIDED PURSUANT TO
THIS CONTRACT TO BUYER BY SELLER OR ITS REPRESENTATIVES, AGENTS, BROKERS,
ATTORNEYS, OFFICERS, MANAGERS OR EMPLOYEES).
     AS A MATERIAL PART OF THE CONSIDERATION FOR THIS CONTRACT AND THE PURCHASE
OF THE PROPERTY, BUYER AGREES TO ACCEPT THE REAL PROPERTY, FF&E AND SUPPLIES ON
THE CLOSING DATE IN ITS OR THEIR “AS IS, WHERE IS” CONDITION AS OF THE LAST DATE
INSPECTED BY BUYER, WITH ALL FAULTS, AND EXCEPT AS OTHERWISE PROVIDED IN THIS
CONTRACT OR IN THE DEED OR ANY OTHER CLOSING DOCUMENT OR CLOSING INSTRUMENT
PROVIDED PURSUANT TO THIS CONTRACT, WITHOUT REPRESENTATIONS OR WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW.
     THE PROVISIONS OF THIS SECTION 7.4 SHALL SURVIVE CLOSING.
ARTICLE VIII
ADDITIONAL COVENANTS
     8.1 Subsequent Developments. After the date of this Contract and until the
Closing Date, (a) Seller shall use best efforts to keep Buyer fully informed of
all subsequent developments of which Seller has knowledge which would cause any
of Seller’s representations or warranties contained in this Contract to be no
longer accurate in any material respect and (b) Buyer shall use best efforts to
keep Seller fully informed of all subsequent developments of which Buyer has
knowledge which would cause any of Buyer’s representations or warranties
contained in this Contract to no longer be accurate in any material respect.
     8.2 Operations. From and after the date hereof through the Closing, Seller
shall comply in all material respects with the Existing Management Agreement and
the Existing Franchise Agreement and keep the same in full force and effect and
shall perform and comply with all of the following subject to and in accordance
with the terms of such agreements:
          (a) Continue to maintain the Property generally in accordance with
past practices of Seller and pursuant to and in compliance in all material
respects with the Existing Management Agreement and the Existing Franchise
Agreement, including, without limitation, (i) using commercially reasonable
efforts to keep available the services of all present employees at the Hotel and
to preserve its relations with guests, suppliers and

 



--------------------------------------------------------------------------------



 




other parties doing business with Seller with respect to the Hotel,
(ii) accepting booking contracts for the use of the Hotel’s facilities and
retaining such bookings in accordance with the terms of the Existing Management
Agreement and the Existing Franchise Agreement, (iii) maintaining the current
level of advertising and other promotional activities for the Hotel’s
facilities, (iv) maintaining the present level of insurance with respect to the
Hotel in full force and effect until the Closing Date and (v) remaining in
compliance in all material respects with all current Licenses;
          (b) Keep, observe, and perform in all material respects all its
obligations under and pursuant to the Leases, the Service Contracts, the FF&E
Leases, the Existing Management Agreement, the Existing Franchise Agreement, the
Contracts, Plans and Specs, the Warranties and all other applicable contractual
arrangements relating to the Hotel;
          (c) Not cause or permit the removal of FF&E from the Hotel except for
the purpose of discarding worn and valueless items that have been replaced with
FF&E of equal or better quality; timely make all repairs, maintenance, and
replacements to keep all FF&E and all other Personal Property and all Real
Property in at least as good a condition as on the date inspected by Buyer
during the Review Period; keep and maintain the Hotel generally in such state of
repair and condition; and not commit waste of any portion of the Hotel;
          (d) Maintain the levels and quality of the Personal Property generally
at the levels and quality existing on the date hereof and keep merchandise,
supplies and inventory adequately stocked, consistent with Seller’s past
business practice and prudent industry practice, as if the sale of the Hotel
hereunder were not to occur, including, without limitation, maintaining linens
and bath towels at least at a 2-par level for all suites or rooms of the Hotel;
          (e) Advise Buyer promptly of any litigation, arbitration, or
administrative hearing before any court or governmental agency concerning or
affecting the Hotel which is instituted or, to Seller’s knowledge, threatened
after the date of this Contract or if, to Seller’s knowledge, any representation
or warranty made by Seller in this Contract shall become false in any material
respect;
          (f) Not take, or purposefully omit to take, any action that would have
the effect of violating any of the representations, warranties, covenants or
agreements of Seller contained in this Contract;
          (g) Pay or cause to be paid all taxes, assessments and other
impositions levied or assessed on the Hotel or any part thereof prior to the
delinquency date, and comply in all material respects with all federal, state,
and municipal laws, ordinances, regulations and orders relating to the Hotel;
          (h) Not sell or assign, or enter into any agreement to sell or assign,
or create or permit to exist any lien or encumbrance (other than a Permitted
Exception) on, the Property or any portion thereof, other than any sales of
inventory made in the ordinary course of business consistent with Seller’s past
practice and prudent industry practice; and
          (i) Not allow any permit, receipt, license, franchise or right
currently in existence with respect to the operation, use, occupancy or
maintenance of the Hotel to expire, be canceled or otherwise terminated, if
(I) any such expiration, cancellation or termination, individually or in the
aggregate, would (x) adversely affect the transfer of any part of the Property
to Buyer or its permitted assigns or (y) have a material adverse effect on the
Hotel’s business and/or operations and/or the financial performance of the
Property as reflected in the Financial Statements, or (II) any such permit,
receipt, license, franchise or right is necessary for the ownership, occupancy
and/or operation by Buyer, its Affiliates, permitted assigns and/or Manager of
the Property as a Residence Inn by Marriott.
     Seller shall promptly furnish to Buyer copies of all new, amended or
extended FF&E Leases, Service Contracts, Leases and other contracts or
agreements (other than routine hotel room bookings entered into in the ordinary
course of business) relating to the Hotel and entered into by Seller or, to
Seller’s knowledge, the Existing Manager prior to Closing, provided that Buyer
shall not assume, nor be deemed to assume, any of the foregoing not

 



--------------------------------------------------------------------------------



 



disclosed to Buyer in writing at least five (5) Business Days prior to Closing.
The proviso set forth in the preceding sentence shall survive Closing. Buyer
shall have the right to extend the Review Period for a period of five
(5) Business Days in order to review any of the foregoing that are not received
by Buyer at least five (5) Business Days prior to the expiration of the Review
Period. Seller shall not, without first obtaining the written approval of Buyer,
which approval shall not be unreasonably withheld, conditioned or delayed, enter
into, nor permit Existing Manager to enter into, any new FF&E Leases, Service
Contracts, Leases or other contracts or agreements related to the Hotel, or
extend any existing such agreements, unless such agreements (x) can be
terminated, without penalty, upon thirty (30) days’ prior notice or (y) will
expire prior to the Closing Date.
     8.3 Third Party Consents. Prior to the Closing Date, Seller, at Seller’s
expense, shall use best efforts (i) to obtain any and all third party consents
and approvals that, individually or in the aggregate, (x) are required to
transfer any part of the Property to Buyer or its permitted assigns, (y) are
necessary for the ownership, occupancy and/or operation by Buyer, its
Affiliates, permitted assigns and/or Manager of the Property as a Residence Inn
by Marriott and (z) if not obtained would have a material adverse effect on the
Hotel’s business and/or operations and/or the financial performance of the
Property as reflected in the Financial Statements, including, without
limitation, all consents and approvals referred to on Exhibit D and (ii) to
obtain all other third party consents and approvals (all of such consents and
approvals in (i) and (ii) above being referred to collectively as, the “Third
Party Consents”).
     8.4 Employees. Upon request and reasonable prior notice to Seller by Buyer,
Buyer and its employees, representatives and agents shall have the right to
communicate with Seller’s staff, and, subject to the approval of the Existing
Manager, the Hotel staff and the Existing Manager’s staff, including without
limitation the general manager, the director of sales, the engineering staff and
other key management employees of the Hotel, at any time after the end of the
Review Period and before Closing; provided, however, that communication with the
Hotel’s general manager, director of sales and engineering supervisor may occur
(subject to the other limitations in this Section 8.4) at any time before the
Closing. Seller shall be entitled to have a representative present at any such
meeting. Buyer shall not interfere with the operations of the Hotel while
engaging in such communication in a manner that materially adversely affects the
operation of the Property or the Existing Management Agreement.
     8.5 Estoppel Certificates. In the event that there are Leases and/or FF&E
Leases, upon request of Buyer, Seller shall obtain from (i) each tenant under
any Lease (but not from current or prospective occupants of hotel rooms and
suites within the Hotel) and (ii) each lessor under each FF&E Lease identified
by Buyer as a material FF&E Lease, the estoppel certificates in a form
reasonably acceptable to Buyer, which shall be delivered to Buyer not less than
five (5) days before the Closing.
     8.6 Access to Financial Information. Buyer’s representatives shall have
access to, and Seller shall cooperate, and Seller shall cause Existing Manager
to cooperate, with Buyer and furnish upon request, all financial and other
information relating to the Hotel’s operations to the extent necessary to enable
Buyer’s representatives to prepare audited financial statements in conformity
with Regulation S-X of the Securities and Exchange Commission (the “SEC”) and
other applicable rules and regulations of the SEC and to enable them to prepare
a registration statement, report or disclosure statement for filing with the SEC
on behalf of Buyer or its Affiliates, whether before or after Closing and
regardless of whether such information is included in the Records to be
transferred to Buyer hereunder. Seller shall also provide to Buyer’s
representative a signed representation letter in form and substance reasonably
acceptable to Seller sufficient to enable an independent public accountant to
render an opinion on the financial statements related to the Hotel. Buyer will
reimburse Seller for costs reasonably incurred by Seller to comply with the
requirements of the preceding sentence to the extent that Seller is required to
incur costs not in the ordinary course of business for third parties to provide
such representation letter. The provisions of this Section shall survive
Closing.
     8.7 Bulk Sales. At Seller’s risk and expense, Seller shall take all steps
necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.
     8.8 Indemnification. If the transactions contemplated by this Contract are
consummated as provided herein:

 



--------------------------------------------------------------------------------



 



          (a) Indemnification of Buyer. Without in any way limiting or
diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Buyer for a breach hereof, Seller hereby
agrees to indemnify, defend and hold harmless Buyer and its successors and
assigns from and against all losses, judgments, liabilities, claims, damages or
expenses (including reasonable attorneys’ fees) of every kind, nature and
description in existence before, on or after Closing, whether known or unknown,
absolute or continent, joint or several (collectively, “Damages”), arising out
of or relating to:
               (i) any claim made or asserted against Buyer or any of the
Property by a creditor of Seller, including any claims based on or alleging a
violation of any bulk sales act or other similar laws;
               (ii) the breach of any representation, warranty, covenant or
agreement of Seller contained in this Contract;
               (iii) any liability or obligation of Seller other than the
Assumed Obligations; and
               (iv) the conduct and operation by or on behalf of Seller of the
Hotel or the ownership, use or operation of the Property prior to Closing.
          (b) Indemnification of Seller. Without in any way limiting or
diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Seller for a breach hereof, Buyer hereby
agrees to indemnify, defend and hold harmless Seller and its successors from and
against all Damages arising out of or relating to:
               (i) the breach of any representation, warranty, covenant or
agreement of Buyer contained in this Contract;
               (ii) the conduct and operation by or on behalf of Buyer of the
Hotel or the ownership, use or operation of the Property after the Closing; and
               (iii) the Assumed Obligations.
          (c) Indemnification Procedure for Claims of Third Parties.
Indemnification, with respect to claims resulting from the assertion of
liability by those not parties to this Contract (including governmental claims
for penalties, fines and assessments), shall be subject to the following terms
and conditions:
               (i) The party seeking indemnification (the “Indemnified Party”)
shall give prompt written notice to the party or parties from which it is
seeking indemnification (the “Indemnifying Party”) of any assertion of liability
by a third party which might give rise to a claim for indemnification based on
the foregoing provisions of this Section 8.8, which notice shall state the
nature and basis of the assertion and the amount thereof, to the extent known;
provided, however, that no delay on the part of the Indemnified Party in giving
notice shall relieve the Indemnifying Party of any obligation to indemnify
unless (and then solely to the extent that) the Indemnifying Party is prejudiced
by such delay.
               (ii) If in any action, suit or proceeding (a “Legal Action”) the
relief sought is solely the payment of money damages, and if the Indemnifying
Party specifically agrees in writing to indemnify such Indemnified Party with
respect thereto and demonstrates to the reasonable satisfaction of such
Indemnified Party its financial ability to do so, the Indemnifying Party shall
have the right, commencing thirty (30) days after such notice, at its option, to
elect to settle, compromise or defend, pursuant to this paragraph, by its own
counsel and at its own expense, any such Legal Action involving such Indemnified
Party’s asserted liability. If the Indemnifying Party does not undertake to
settle, compromise or defend any such Legal Action, such settlement, compromise
or defense shall be conducted

 



--------------------------------------------------------------------------------



 



in the sole discretion of such Indemnified Party, but such Indemnified Party
shall provide the Indemnifying Party with such information concerning such
settlement, compromise or defense as the Indemnifying Party may reasonably
request from time to time and shall notify the Indemnifying Party at least ten
(10) days prior to any proposed settlement of the terms thereof. If the
Indemnifying Party undertakes to settle, compromise or defend any such asserted
liability, it shall notify such Indemnified Party in writing of its intention to
do so within thirty (30) days of notice from such Indemnified Party provided
above.
               (iii) Notwithstanding the provisions of the previous subsection
of this Contract, until the Indemnifying Party shall have assumed the defense of
the Legal Action, the defense shall be handled by the Indemnified Party.
Furthermore, (x) if the Indemnified Party shall have reasonably concluded that
there are likely to be defenses available to it that are different from or in
addition to those available to the Indemnifying Party; (y) if the Legal Action
involves other than money damages and seeks injunctive or other equitable
relief; or (z) if a judgment against Buyer, as the Indemnified Party, in the
Legal Action will, in the good faith opinion of Buyer, establish a custom or
precedent which will be adverse to the best interest of the continuing business
of the Hotel, the Indemnifying Party, shall not be entitled to assume the
defense of the Legal Action and the defense shall be handled by the Indemnified
Party, provided that, in the case of clause (z), the Indemnifying Party shall
have the right to approve legal counsel selected by the Indemnified Party, such
approval not to be unreasonably withheld, delayed or conditioned. If the defense
of the Legal Action is handled by the Indemnified Party under the provisions of
this subsection, the Indemnifying Party shall pay all legal and other expenses
reasonably incurred by the Indemnified Party in conducting such defense, unless
a judicial determination is made that the Indemnified Party is not entitled to
indemnification pursuant to this Section 8.8.
               (iv) In any Legal Action initiated by a third party and defended
by the Indemnified Party (w) the Indemnified Party shall have the right to be
represented by advisory counsel and accountants, at its own expense, (x) the
Indemnifying Party shall keep the Indemnified Party fully informed as to the
status of such Legal Action at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel, (y) the Indemnifying Party
shall make available to the Indemnified Party and its attorneys, accounts and
other representatives, all books and records of the Indemnifying Party relating
to such Legal Action and (z) the parties shall render to each other such
assistance as may be reasonably required in order to ensure the proper and
adequate defense of such Legal Action.
               (v) In any Legal Action initiated by a third party and defended
by the Indemnifying Party, the Indemnifying Party shall not make settlement of
any claim without the written consent of the Indemnified Party, which consent
shall not be unreasonably withheld. Without limiting the generality of the
foregoing, it shall not be deemed unreasonable to withhold consent to a
settlement involving injunctive or other equitable relief against the
Indemnified Party or its assets, employees, Affiliates or business, or relief
which the Indemnified Party reasonably believes could establish a custom or
precedent which will be adverse to the best interests of its continuing
business.
          (d) Limitation of Seller’s Liability. Notwithstanding anything in this
Contract to the contrary, Seller’s obligation to indemnify Buyer pursuant to
Section 8.8(a) shall be subject to the following:
               (i) Deductible. Buyer shall not be entitled to recover Damages
pursuant to Section 8.8(a) until the aggregate of all Damages suffered by Buyer
exceeds Ten Thousand and No/100 Dollars ($10,000.00) (the “Deductible Amount”);
provided, however, that once such aggregate exceeds the Deductible Amount, Buyer
may recover all Damages suffered by Buyer in excess of the Deductible Amount.
               (ii) Ceiling. Buyer shall not be entitled to recover Damages
pursuant to Section 8.8(a) in excess of One Million One Hundred Thousand and
No/100 Dollars ($1,100,000.00) (the “Ceiling Amount”).

 



--------------------------------------------------------------------------------



 



               (iii) Time Limitation. No claim for the recovery of Damages may
be asserted by Buyer against Seller or its successors or permitted assigns
pursuant to Section 8.8(a) after the date that is two (2) years after the
Closing Date; provided, however, that claims for Damages first asserted in
writing by Buyer within such time period shall not thereafter be barred.
               (iv) Exclusive Remedy. Except with respect to any claim for
Damages relating to any intentional or fraudulent breach of a representation,
warranty or covenant of Seller and except as otherwise proved in this Contract,
indemnification under this Section 8.8 shall be the exclusive remedy of Buyer
subsequent to Closing with respect to any legal, equitable or other claim for
relief based upon this Contract or arising hereunder.
               (v) Exceptions. The limitations set forth in this Section 8.8(d)
shall not apply with respect to any claim for Damages relating to any Retained
Obligations, any obligations or liabilities subject to adjustment under
Article XII or any intentional or fraudulent breach of a representation,
warranty or covenant of Seller, nor shall there be any survival limitation for
any such claim except as provided by applicable law.
          (e) Limitation of Buyer’s Liability. Notwithstanding anything in this
Contract to the contrary, Buyer’s obligation to indemnify Seller pursuant to
Section 8.8(b) shall be subject to the following:
               (i) Deductible. Seller shall not be entitled to recover Damages
pursuant to Section 8.8(b) until the aggregate of all Damages suffered by Seller
exceeds the Deductible Amount; provided, however, that once such aggregate
exceeds the Deductible Amount, Seller may recover all Damages suffered by Seller
in excess of the Deductible Amount.
               (ii) Ceiling. Seller shall not be entitled to recover Damages
pursuant to Section 8.8(b) in excess of the Ceiling Amount.
               (iii) Time Limitation. No claim for the recovery of Damages may
be asserted by Seller against Buyer or its successors or permitted assigns
pursuant to clause (i) of Section 8.8(b) after the date that is two (2) years
after the Closing Date; provided, however, that claims for Damages first
asserted in writing by Seller within such time period shall not thereafter be
barred.
               (iv) Exclusive Remedy. Except with respect to any claim for
Damages relating to any intentional or fraudulent breach of a representation,
warranty or covenant of Buyer and except as otherwise provided in this Contract,
indemnification under this Section 8.8 shall be the exclusive remedy of Seller
subsequent to Closing with respect to any legal, equitable or other claim for
relief based upon this Contract or arising hereunder.
               (v) Exceptions. The limitations set forth in this Section 8.8(e)
shall not apply with respect to any claim for Damages relating to any Assumed
Obligations, any tax obligations or tax liabilities relating to Buyer, or its
Affiliates, or the Property payable or arising in respect of any period after
the Closing, any obligations or liabilities subject to adjustment under
Article XII or any intentional or fraudulent breach of a representation,
warranty or covenant of Buyer, nor shall there be any survival limitation for
any such claim except as provided by applicable law.
          (f) Survival. The provisions of this Section 8.8 shall survive
Closing, subject to the limitations set forth herein.
     8.9 Escrow Funds. To provide for the timely payment of any post-closing
claims by Buyer against Seller hereunder, at Closing, an amount equal to Two
Hundred Thousand and No/100 Dollars ($200,000.00) (the “Escrow Funds”) shall be
withheld from the Purchase Price payable to Seller and shall be deposited until
the later of (i) one hundred eighty (180) days after the Closing Date or
(ii) the date on which the Tax Clearance Certificate is delivered to Seller
pursuant to Section 11.1 (the “Release Date”) in an escrow account with the
Title Company

 



--------------------------------------------------------------------------------



 



pursuant to an escrow agreement reasonably satisfactory in form and substance to
Buyer and Seller (the “Post-Closing Agreement”), which escrow and Post-Closing
Agreement shall be established and entered into at Closing and shall be a
condition to Buyer’s obligations under this Contract. The Escrow Funds held on
the Release Date shall be released to Seller, provided, that the Title Company
shall retain, hold and disburse pursuant to the Post-Closing Agreement Escrow
Funds in an amount equal to one hundred ten percent (110%) of the aggregate
amount of the unresolved claims asserted by Buyer as of the Release Date.
     8.10 Liquor Licenses. Seller represents and warrants that no liquor or
other alcoholic beverages are sold or served at the Hotel other than Existing
Manager’s current practice of serving complimentary liquor and alcoholic
beverages at manager’s receptions. During the Review Period, Seller shall
cooperate with reasonable requests from Buyer to assist Buyer in confirming that
Buyer, its Affiliates and/or the Manager shall be permitted to continue the
Existing Manager’s practice of serving complimentary liquor and alcoholic
beverages at the Hotel without being required to obtain a liquor or alcoholic
beverage license.
     8.11 Possession; Assignment and Assumption. Possession of the Property
shall be given by Seller to Buyer at Closing, and Seller shall deliver to Buyer
at Closing, in addition to all other deliveries of Seller provided for in
Section 10.2 or otherwise pursuant to this Contract, all Hotel Contracts
assigned to and assumed by Buyer pursuant to the terms of this Contract,
together with evidence reasonably satisfactory to Buyer that all Hotel Contracts
not assigned to and assumed by Buyer have been terminated as of Closing. Buyer
shall not assume, and Seller shall sell the Property to Buyer free and clear of,
all obligations and liabilities of Seller, except that, unless otherwise agreed
by Buyer and Seller, at Closing, Buyer shall assume those obligations of Seller
under the Hotel Contracts described on Exhibit C (collectively, the “Assumed
Contracts”) arising in respect of any period from and after the Closing Date
(other than any liability or obligation arising from or in any way related to
any breach or default by Seller or Existing Manager) (collectively, the “Assumed
Obligations”). At Closing, Seller shall assign to Buyer all rights and
privileges in, under and to the Assumed Contracts. Seller agrees that it is, and
after Closing shall remain, liable for (i) all obligations and liabilities under
(x) the Assumed Contracts arising in respect of any period prior to the Closing
Date and/or (y) under all Hotel Contracts not assumed by Buyer at Closing,
including, in each case, all obligations and liabilities arising from or in any
way related to any breach or default by Seller or Existing Manager thereunder,
(ii) all tax obligations and tax liabilities relating to Seller, or its
Affiliates or the Property payable or arising in respect of any period prior to
Closing and (iii) all obligations and liabilities arising with respect to the
matter described on Exhibit F hereto (collectively, the “Retained Obligations”).
The provisions of the preceding sentence shall survive Closing.
     8.12 Buyer’s Covenants. From and after the date hereof until the Closing,
Buyer shall not take, or purposefully omit to take, any action that would have
the effect of violating any of the representations, warranties, covenants or
agreements of Buyer contained in this Contract.
ARTICLE IX
CONDITIONS FOR CLOSING
     9.1 Buyer’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Buyer’s right to terminate this Contract during the Review
Period, the duties and obligations of Buyer to proceed to Closing under the
terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.1, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.1 or of any other condition to Buyer’s obligations
provided for in this Contract, which condition is not waived in writing by
Buyer, Buyer shall have the right at its option to declare this Contract
terminated, in which case the Earnest Money Deposit and any interest thereon
shall be immediately returned to Buyer and each of the parties shall be relieved
from further liability to the other, except as otherwise expressly provided
herein. Notwithstanding the foregoing, in the event of the failure of any of any
condition set forth in this Section 9.1 as a result of a default by Seller
pursuant to Section 14.2, Buyer shall be entitled to exercise its remedies
provided for in such Section 14.2.
          (a) All of Seller’s representations and warranties contained in this
Contract shall be true and correct in all material respects as if made again on
the Closing Date.

 



--------------------------------------------------------------------------------



 



          (b) Buyer shall have received all of the instruments and conveyances
listed in Section 10.2.
          (c) Seller shall have performed, observed and complied in all material
respects with all of the covenants, agreements, closing requirements and
conditions required by this Contract to be performed, observed and complied with
by Seller, as and when required hereunder.
          (d) Third Party Consents referred to in clause (i) of Section 8.3 in
form and substance reasonably satisfactory to Buyer shall have been obtained and
furnished to Buyer.
          (e) The Escrow Funds shall have been deposited in the escrow account
pursuant to the Post-Closing Agreement and the parties thereto shall have
entered into the Post-Closing Agreement.
          (f) The Existing Management Agreement and the Existing Franchise
Agreement shall have been terminated.
          (g) Buyer and the Manager shall have executed and delivered the New
Management Agreement and Buyer and the Franchisor shall have executed and
delivered the New Franchise Agreement, in each case upon terms and conditions
acceptable to Buyer in its sole and absolute discretion.
     9.2 Seller’s Conditions for Closing. Unless otherwise waived in writing,
the duties and obligations of Seller to proceed to Closing under the terms and
provisions of this Contract are and shall be expressly subject to strict
compliance with, and satisfaction or waiver of, each of the conditions and
contingencies set forth in this Section 9.2, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.2, which condition is not waived in writing by
Seller, Seller shall have the right at its option to declare this Contract
terminated and null and void, in which case the Earnest Money Deposit and any
interest thereon shall be immediately returned to Buyer and each of the parties
shall be relieved from further liability to the other, except as otherwise
expressly provided herein. Notwithstanding the foregoing, in the event of the
failure of any condition set forth in this Section 9.2 as a result of a default
by Buyer pursuant to Section 14.1, Seller shall be entitled to exercise its
remedy provided for in such Section 14.1.
          (a) All of Buyer’s representations and warranties contained in this
Contract shall be true and correct in all material respects as if made again on
the Closing Date.
          (b) Seller shall have received all of the money, instruments and
conveyances listed in Section 10.3.
          (c) Buyer shall have performed, observed and complied in all material
respects with all of the covenants, agreements, closing requirements and
conditions required by this Contract to be performed, observed and complied with
by Buyer, as and when required hereunder.
          (d) Third Party Consents referred to on Exhibit D in form and
substance reasonably satisfactory to Buyer shall have been obtained and
furnished to Buyer.
          (e) The Existing Franchise Agreement shall have been terminated in
accordance with Article V.
     9.3 Return of Earnest Money Deposit. Notwithstanding anything to the
contrary in Section 9.1 or 9.2 or Article XIV, if the Closing does not occur
solely as a result of the New Franchise Agreement not having been executed and
delivered at or prior to the Closing, Buyer shall be entitled to extend the
Closing Date up to thirty (30) days (the “Extension Period”); provided, however,
that in the event Closing does not occur within the first seven (7) days of the
Extension Period solely as a result of the New Franchise Agreement not having
been executed and all other conditions to Closing have been, or at Closing would
have been, satisfied, on the next Business Day, Buyer shall deposit the
additional sum of Two Hundred Fifty Thousand and No/100 Dollars ($250,000,00),
in cash,

 



--------------------------------------------------------------------------------



 



certified bank check or by wire transfer of immediately available funds (the
“Extension Deposit”) with the Escrow Agent, which Extension Deposit, and all
interest accrued thereon, shall become part of and be held, applied to the
Purchase Price and/or disbursed in accordance with all terms and provisions
applicable to the “Earnest Money Deposit” for all purposes under this Contract
and the Escrow Agreement, provided, further that in the event Closing does not
occur at the end of the Extension Period solely as a result of the New Franchise
Agreement not having been executed and all other conditions to Closing have
been, or at Closing would have been, satisfied Seller shall be entitled to the
Earnest Money Deposit and any interest thereon and, unless otherwise agreed by
Buyer and Seller, this Contract shall be terminated and neither party shall have
any obligations or liabilities hereunder except pursuant to Sections 3.3 and
16.6.
ARTICLE X
CLOSING AND CONVEYANCE
     10.1 Closing. Unless otherwise agreed by Buyer and Seller, the Closing on
the Property shall occur on a date selected by Buyer that is not later than
fifteen (15) days after expiration of the Review Period. Buyer will provide
Seller at least five (5) days prior written notice of the Closing Date selected
by Buyer. The date on which the Closing is to occur as provided in this
Section 10.1, or such other date as may be agreed upon by Buyer and Seller, is
referred to in this Contract as the “Closing Date” for the Property. The Closing
shall be held at 10:00 a.m. at the offices of the Title Company, or as otherwise
determined by Buyer and Seller.
     10.2 Deliveries of Seller. At Closing, Seller shall deliver to Buyer the
following, and, as appropriate, all instruments shall be properly executed and
conveyance instruments to be acknowledged in recordable form (the terms,
provisions and conditions of all instruments not attached hereto as Exhibits
shall be mutually agreed upon by Buyer and Seller prior to such Closing).
          (a) Deed. A Special Warranty Deed conveying to Buyer fee simple title
to the Real Property, subject only to the Permitted Exceptions in the form of
Exhibit H hereto (the “Deed”).
          (b) Bills of Sale. Bills of sale to Buyer and/or its designated
lessee, conveying title to the tangible Personal Property (other than the
alcoholic beverage inventories, which, at Buyer’s election, shall be transferred
by Seller to the Manager), in the form of Exhibit I hereto (the “Bills of
Sale”).
          (c) Existing Management and Franchise Agreements. The termination of
the Existing Management Agreement and the Existing Franchise Agreement.
          (d) General Assignments. Assignments of all of Seller’s right, title
and interest in and to all Assumed Contracts, provided that Buyer shall only
assume the Assumed Obligations. The assignment shall also be a general
assignment and shall provide for the assignment of all of Seller’s right, title
and interest in all Records, Warranties, Licenses, Tradenames, Contracts, Plans
and Specs and all other intangible Personal Property applicable to the Hotel.
          (e) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s Certificate of
Non-Foreign Status as required by Section 1445 of the Internal Revenue Code and
an IRS Form 1099-S.
          (f) Title Company Documents. All affidavits, gap indemnity agreements
and other documents reasonably required by the Title Company from Seller.
          (g) Possession; Estoppel Certificates. Possession of the Property,
subject only to rights of guests in possession and tenants pursuant to written
leases included in the Leases, and estoppel certificates from tenants under
Leases and the lessors under material FF&E Leases in form and substance
reasonably acceptable to Buyer.
          (h) Vehicle Titles. The necessary certificates of titles duly endorsed
for transfer together with any required affidavits and other documentation
necessary for the transfer of title or assignment of leases from

 



--------------------------------------------------------------------------------



 




Seller to Buyer of any motor vehicles leased or owned by Seller or the Existing
Manager and used in connection with the Hotel’s operations.
          (i) Authority Documents. Certified copy of resolutions of Seller’s
constituent members authorizing the sale of the Property contemplated by this
Contract, and/or other evidence reasonably satisfactory to Buyer and the Title
Company that the person or persons executing the closing documents on behalf of
Seller have full right, power and authority to do so, along with a certificate
of good standing of Seller from the Commonwealth of Pennsylvania.
          (j) Miscellaneous. Such other instruments as are contemplated by this
Contract to be executed or delivered by Seller, reasonably required by Buyer or
the Title Company, or customarily executed in the jurisdiction in which the
Hotel is located, to effectuate the conveyance of property similar to the Hotel,
with the effect that, after the Closing, Buyer will have succeeded to all of the
rights, titles, and interests of Seller related to the Hotel and Seller will no
longer have any rights, titles, or interests in and to the Hotel.
          (k) Plans, Keys, Records, Etc. To the extent not previously delivered
to and in the possession of Buyer, all Contracts, Plans and Specs, all keys for
the Hotel (which keys shall be properly tagged for identification), all Records,
including, without limitation, all Warranties, Licenses, Leases, FF&E Leases and
Service Contracts for the Hotel.
          (l) Closing Statements. Seller’s Closing Statement, and a certificate
confirming the accuracy in all material respects (except where qualified as to
materiality in this Contract) of Seller’s representations and warranties
hereunder as of the Closing Date.
     10.3 Deliveries of Buyer. At Closing of the Hotel, Buyer shall deliver the
following:
          (a) Purchase Price. The balance of the Purchase Price, adjusted for
the adjustments provided for in Section 12.1 and less any sums to be deducted
therefrom as provided in Section 2.4 (provided that the Escrow Agent shall
deliver the Earnest Money Deposit to Seller at Closing if such amount is
deducted from the portion of the Purchase Price funded at Closing by Buyer).
          (b) Authority Documents. Certified copy of resolutions of the Board of
Directors of Buyer authorizing the purchase of the Hotel contemplated by this
Contract, and/or other evidence satisfactory to Seller and the Title Company
that the person or persons executing the closing documents on behalf of Buyer
have full right, power and authority to do so.
          (c) Assumption. An assumption by Buyer of the Assumed Obligations.
          (d) Miscellaneous. Such other instruments as are contemplated by this
Contract to be executed or delivered by Buyer, reasonably required by Seller or
the Title Company, or customarily executed in the jurisdiction in which the
Hotel is located, to effectuate the conveyance of property similar to the Hotel,
with the effect that, after the Closing, Buyer will have succeeded to all of the
rights, titles, and interests of Seller related to the Hotel and Seller will no
longer have any rights, titles, or interests in and to the Hotel.
          (e) Closing Statements. Buyer’s Closing Statement, and a certificate
confirming the accuracy in all material respects (except where qualified as to
materiality in this Contract), of Buyer’s representations and warranties
hereunder as of the Closing Date.

 



--------------------------------------------------------------------------------



 



ARTICLE XI
COSTS
     All Closing costs shall be paid as set forth below:
     11.1 Seller’s Costs. In connection with the sale of the Property
contemplated under this Contract, Seller shall be responsible for all transfer
and recordation taxes, including, without limitation, all transfer, sales, use
or bulk transfer taxes or like taxes on or in connection with the transfer of
the Personal Property constituting part of the Property pursuant to the Bill of
Sale, all accrued taxes of Seller, all taxes relating to the Property or the
business conducted thereon payable in respect of any period prior to Closing and
all income, sales and use taxes and other such taxes of Seller attributable to
the sale of the Property to Buyer. In connection with the foregoing, Seller
shall take any and all steps reasonably necessary to prevent Buyer from
incurring successor or transferee liability for any of the foregoing taxes,
including, without limitation, correctly filing all state tax reports and making
all payments with respect to all such taxes and providing to Buyer such
documentation as Buyer may reasonably request to evidence such filing and
payment. Promptly after the expiration of the Review Period, and no later than
ten (10) days prior to Closing, Seller shall apply for a tax clearance
certificate from the Pennsylvania Department of Revenue reflecting that all
state tax reports have been filed and all payments have been made (the “Tax
Clearance Certificate”), and Seller shall diligently pursue receipt of, and use
best efforts to obtain, the Tax Clearance Certificate at the earliest possible
date, all at Seller’s cost and expense. Upon Seller’s receipt of the Tax
Clearance Certificate from the Pennsylvania Department of Revenue, Seller shall
promptly provide a copy of the Tax Clearance Certificate to Buyer. Seller shall
be responsible for all costs related to the termination of the Existing
Management Agreement and the Existing Franchise Agreement except as expressly as
provided in Article V. Seller shall also be responsible for the costs and
expenses of its attorneys, accountants, appraisers and other professionals,
consultants and representatives. Seller shall also be responsible for payment of
all prepayment penalties and other amounts payable in connection with the
pay-off of any liens and/or indebtedness encumbering the Property. The
provisions of this Section 11.1 shall survive Closing.
     11.2 Buyer’s Costs. In connection with the purchase of the Property
contemplated under this Contract, Buyer shall be responsible for the costs and
expenses of its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall also be responsible for the costs and expenses in
connection with the preparation of any environmental report, any new survey or
update to Seller’s existing survey and the costs and expenses of preparation of
the Title Commitment and the issuance of the Title Policy contemplated by
Article IV and the per page recording charges for the Deed (if applicable).
Buyer shall be responsible for all license, application and similar fees payable
in connection with the New Management Agreement or the New Franchise Agreement
and all costs to complete all PIP improvements required by the Franchisor in
connection with the New Franchise Agreement.
ARTICLE XII
ADJUSTMENTS
     12.1 Adjustments. Unless otherwise provided herein, at Closing, adjustments
between the parties shall be made as of 12:01 a.m. on the Closing Date (the
“Cutoff Time”), with the income and expenses accrued prior to the Closing Date
being allocated to Seller and the income and expenses accruing on and after the
Closing Date being allocated to Buyer, all as set forth below. All of such
adjustments and allocations shall be made in cash at Closing. Except as
otherwise expressly provided herein, all apportionments and adjustments shall be
made on an accrual basis in accordance with generally accepted accounting
principles. Buyer and Seller shall request that the Existing Manager and the
Manager coordinate to determine the apportionments, allocations, prorations and
adjustments as of the Cutoff Time.
          (a) Taxes. All real estate taxes, personal property taxes, or any
other taxes and special assessments (special or otherwise) of any nature upon
the Property levied, assessed or pending for the calendar year in which the
Closing occurs (including the period prior to Closing, regardless of when due
and payable) shall be prorated as of the Cutoff Time and, if no tax bills or
assessment statements for such calendar year are available, such amounts shall
be estimated on the basis of the best available information for such taxes and
assessments that will be due and payable on the Hotel for the calendar year in
which Closing occurs.

 



--------------------------------------------------------------------------------



 



          (b) Utilities. All suppliers of utilities shall be instructed to read
meters or otherwise determine the charges owing as of the Closing Date for
services prior thereto, which charges shall be allocated to Seller. Charges
accruing after Closing shall be allocated to Buyer. If elected by Seller, Seller
shall be given credit, and Buyer shall be charged, for any utility deposits
transferred to and received by Buyer at Closing.
          (c) Income/Charges. All rents, income and charges receivable or
payable under any Assumed Contracts applicable to the Property, and any
deposits, prepayments and receipts thereunder, shall be prorated between Buyer
and Seller as of the Cutoff Time, provided that, except as expressly provided
herein with respect to the Existing Franchise Agreement, Seller shall be
responsible for all amounts payable under any Hotel Contracts not assigned to
and assumed by Buyer pursuant to the terms of this Contract (including, without
limitation, all accrued and unpaid amounts and all termination fees).
          (d) Accounts. All working capital accounts, reserve accounts and
escrow accounts shall remain the property of Seller.
          (e) Guest Ledger. Subject to (f) below, all accounts receivable of
registered guests at the Hotel who have not checked out and were occupying rooms
as of the Cutoff Time, shall be prorated as provided herein.
          (f) Room Rentals. All receipts from guest room rentals and other suite
revenues for the night in which the Cutoff Time occurs shall belong to Seller,
but Seller shall provide Buyer credit at Closing equal to the reasonable
expenses to be incurred by Buyer to clean such guests’ rooms.
          (g) Advance Deposits. All prepaid rentals, room rental deposits, and
all other deposits for advance registration, banquets or future services to be
provided on and after the Closing Date shall be credited to Buyer.
          (h) Accounts Receivable. To the extent not apportioned at Closing and
subject to (e) and (f) above, all accounts receivable and credit card claims as
of the Cutoff Time shall remain the property of Seller, and Seller and Buyer
agree that the monies received from debtors owing such accounts receivable
balances after Closing shall be applied as expressly provided in such
remittance, or if not specified then to the Seller’s outstanding invoices to
such account debtors in chronological order beginning with the oldest invoices,
and thereafter, to Buyer’s account.
          (i) Accounts Payable. To the extent not apportioned at Closing, any
indebtedness, accounts payable, liabilities or obligations of any kind or nature
related to Seller or the Property for the periods prior to and including the
Closing Date shall be retained by Seller and promptly allocated to Seller and
evidence thereof shall be provided to Buyer, and Buyer shall not be or become
liable therefor, except as expressly assumed by Buyer pursuant to this Contract,
and invoices received in the ordinary course of business prior to Closing shall
be allocated to Seller at Closing.
          (j) Restaurants, Bars, Machines, Other Income. All monies received in
connection with bar, restaurant, banquet and similar and other services at the
Hotel (other than amounts due from any guest and included in room rentals) prior
to the close of business for each such operation for the night in which the
Cutoff Time occurs shall belong to Seller, and all other receipts and revenues
(not previously described in this Section 12.1) from the operation of any
department of the Hotel shall be prorated between Seller and Buyer at Closing.
     12.2 Reconciliation and Final Payment. Seller and Buyer shall reasonably
cooperate after Closing to make a final determination of the allocations and
prorations required under this Contract within one hundred eighty (180) days
after the Closing Date. Upon the final reconciliation of the allocations and
prorations under this Section, the party which owes the other party any sums
hereunder shall pay such party such sums within ten (10) days after the
reconciliation of such sums. The obligations to calculate such prorations, make
such reconciliations and pay any such sums shall survive the Closing.

 



--------------------------------------------------------------------------------



 



     12.3 Employees. Unless Buyer or the Manager expressly agrees otherwise,
none of the employees of the Hotel shall become employees of Buyer, as of the
Closing Date; instead, such employees shall continue as employees of the
Existing Manager. Seller shall not give notice under any applicable federal or
state plant closing or similar act, including, if applicable, the Worker
Adjustment and Retraining Notification Provisions of 29 U.S.C., Section 2102,
the parties having agreed that a mass layoff, as that term is defined in 29
U.S.C., 2101(a)(3), will not have occurred. Any liability for payment of all
wages, salaries and benefits, including, without limitation, accrued vacation
pay, sick leave, bonuses, pension benefits, COBRA rights, and other benefits
accrued or earned by and due to employees at the Hotel through the Cutoff Time,
together with F.I.C.A., unemployment and other taxes and benefits due with
respect to such employees for such period, shall be charged to Seller for the
purposes of the adjustments to be made as of the Cutoff Time. All liability for
wages, salaries and benefits of the employees accruing in respect of and
attributable to the period from and after Closing shall be charged to Buyer.
ARTICLE XIII
CASUALTY AND CONDEMNATION
     13.1 Risk of Loss; Notice. Prior to Closing and the delivery of possession
of the Property to Buyer in accordance with this Contract, all risk of loss to
the Property (whether by casualty, condemnation or otherwise) shall be borne by
Seller. In the event that (a) any loss or damage to the Hotel shall occur prior
to the Closing Date as a result of fire or other casualty, or (b) Seller
receives notice that a governmental authority has initiated or threatened to
initiate a condemnation proceeding affecting the Hotel, Seller shall give Buyer
immediate written notice of such loss, damage or condemnation proceeding (which
notice shall include a certification of (i) the amounts of insurance coverages
in effect with respect to the loss or damage and (ii) if known, the amount of
the award to be received in such condemnation).
     13.2 Buyer’s Termination Right. If, prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Contract, (a) any
condemnation proceeding shall be pending against a substantial portion of the
Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Contract, provided Buyer delivers
written notice to Seller of its election within twenty (20) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit,
and any interest thereon, shall be delivered to Buyer and thereafter, except as
expressly set forth herein, no party shall have any further obligation or
liability to the other under this Contract. In the context of condemnation,
“substantial” shall mean condemnation of such portion of the Hotel (or access
thereto) as could, in Buyer’s reasonable judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of Two Hundred Thousand and No/100 Dollars ($200,000.00) in value.
     13.3 Procedure for Closing. If Buyer shall not timely elect to terminate
this Contract under Section 13.2, or if the loss, damage or condemnation is not
substantial, Seller agrees to pay to Buyer at the Closing all insurance proceeds
or condemnation awards which Seller has received as a result of the same, plus
an amount equal to the insurance deductible, and assign to Buyer all insurance
proceeds and condemnation awards payable as a result of the same, in which event
the Closing shall occur without Seller replacing or repairing such damage. In
the case of damage or casualty, at Buyer’s election, Seller shall use
commercially reasonable efforts to repair and restore the Property to its
condition immediately prior to such damage or casualty and, if such repair and
restoration are not completed prior to Closing in a manner reasonably
satisfactory to Buyer, shall assign and pay to Buyer all excess insurance
proceeds, plus an amount equal to the insurance deductible.
ARTICLE XIV
DEFAULT REMEDIES
     14.1 Buyer Default. If Buyer defaults under this Contract after the Review
Period, and such default continues for thirty (30) days following written notice
from Seller (provided no notice shall extend the time for Closing), then at
Seller’s election by written notice to Buyer, this Contract shall be terminated
and of no effect, in which event the Earnest Money Deposit, including any
interest thereon, shall be paid to and retained by the Seller as

 



--------------------------------------------------------------------------------



 



Seller’s sole and exclusive remedy hereunder, and as liquidated damages for
Buyer’s default or failure to close, and both Buyer and Seller shall thereupon
be released from all obligations hereunder.
     14.2 Seller Default. If Seller defaults under this Contract, and such
default continues for thirty (30) days following written notice from Buyer
(provided no notice shall extend the time for Closing), Buyer may elect, as
Buyer’s sole and exclusive remedy, either (i) to terminate this Contract by
written notice to Seller delivered to Seller, in which event the Earnest Money
Deposit, including any interest thereon, shall be returned to the Buyer, and
thereafter both the Buyer and Seller shall thereupon be released from all
obligations with respect to this Contract, except as otherwise expressly
provided herein; or (ii) to treat this Contract as being in full force and
effect by written notice to Seller delivered to Seller at any time prior to the
completion of such cure, in which event the Buyer shall have the right to an
action against Seller for damages, specific performance and all other rights and
remedies available at law or in equity, provided that in any action for damages
Seller’s liability shall be limited to actual out-of-pocket transactions costs
(including, without limitation, legal fees) incurred by Buyer in connection with
the transactions contemplated hereby and Buyer’s proposed purchase of the
Property, but not to exceed Two Hundred Thousand and No/100 Dollars
($200,000.00) except in the case of any claim for damages relating to any
intentional or fraudulent breach of any representation, warranty or covenant of
Seller, in which event, the limitation set forth in this proviso shall not
apply.
     14.3 Attorney’s Fees. Anything to the contrary herein notwithstanding, if
it shall be necessary for either the Buyer or Seller to employ an attorney to
enforce its rights pursuant to this Contract because of the default of the other
party, and the non-defaulting party is successful in enforcing such rights, then
the defaulting party shall reimburse the non-defaulting party for the
non-defaulting party’s reasonable attorneys’ fees, costs and expenses.
ARTICLE XV
NOTICES
     All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, (ii) if hand
delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) Business Days after it is posted with the
U.S. Postal Service at the address of the party specified below or (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

                      If to Buyer:   Apple Six Hospitality Ownership, Inc.
 
                             
 
                             
 
      Attention:        
 
               
 
      Fax No.:        
 
               
 
                    with a copy to:   McGuireWoods LLP
 
                             
 
                             
 
      Attention:        
 
               
 
      Fax No.:        
 
               
 
                    If to Seller:   Interstate Pittsburgh Hotel Holdings, L.L.C.
        c/o Interstate Hotels & Resorts, Inc.         4501 N. Fairfax Drive,
Suite 800         Arlington, Virginia 22203         Attention: Christopher
Bennett, Senior Vice President and General Counsel         Fax No.:
(703) 387-3389

 



--------------------------------------------------------------------------------



 



                       with a copy to:   Eckert Seamans Cherin & Mellott, LLC
 
                             
 
                             
 
      Attention:        
 
               
 
      Fax No.:        
 
               

     Addresses may be changed by the parties hereto by written notice in
accordance with this Section.
ARTICLE XVI
MISCELLANEOUS
     16.1 Performance. Time is of the essence in the performance and
satisfaction of each and every obligation and condition of this Contract.
     16.2 Binding Effect; Assignment. This Contract shall be binding upon and
shall inure to the benefit of each of the parties hereto, their respective
successors and permitted assigns. Buyer may not assign this Contract without the
prior written consent of Seller, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that Buyer may assign its
rights hereunder, without obtaining Seller’s consent, to an Affiliate of Buyer
provided that Buyer is not released from liability pursuant to Section 3.3.
Buyer shall provide Seller with written notice of such assignment to an
Affiliate of Buyer within a reasonable period of time prior to Closing. Seller
shall not assign this Contract without the prior written consent of Buyer.
     16.3 Entire Agreement. This Contract and the Exhibits constitute the sole
and entire agreement between Buyer and Seller with respect to the subject matter
hereof. No modification of this Contract shall be binding unless signed by both
Buyer and Seller.
     16.4 Governing Law. The validity, construction, interpretation and
performance of this Contract shall in all ways be governed and determined in
accordance with the laws of the Commonwealth of Pennsylvania (without regard to
conflicts of law principles).
     16.5 Captions. The captions used in this Contract have been inserted only
for purposes of convenience and the same shall not be construed or interpreted
so as to limit or define the intent or the scope of any part of this Contract.
     16.6 Confidentiality.
          (a) Except as either party may reasonably determine is required by law
(including without limitation laws and regulations applicable to Buyer or its
Affiliates who may be public companies): (i) prior to Closing, Buyer and Seller
shall not disclose the existence of this Contract or their respective intentions
to purchase and sell the Property or generate or participate in any publicity or
press release regarding this transaction, except to Buyer’s and Seller’s legal
counsel and lender, Buyer’s consultants and agents, the Manager, the Existing
Manager, the Franchisor and the Title Company and except as necessitated by the
Due Diligence Examination and/or shadow management, unless both Buyer and Seller
agree in writing and as necessary to effectuate the transactions contemplated
hereby and (ii) following Closing, the parties shall coordinate any public
disclosure or release of information related to the transactions contemplated by
this Contract, and no such public disclosure or release shall be made without
the prior written consent of Buyer, and no press release shall be made without
the prior written approval of Buyer and Seller.
          (b) Buyer shall keep confidential all information received from or on
behalf of Seller during or in connection with the Due Diligence Examination (not
already in the public domain or previously known to Buyer from other sources not
bound by a confidentiality agreement with Seller the existence of which has been
disclosed in writing to Buyer by Seller) and shall not disclose said information
to any third party without Seller’s prior written consent. Notwithstanding the
immediately preceding sentence, Buyer may disclose such information and the
terms of this transaction (i) to the Franchisor and the Manager and to Buyer’s
successors, permitted assigns,

 



--------------------------------------------------------------------------------



 



Affiliates, investors, lenders, employees, agents, attorneys, advisors and/or
consultants provided that such persons agree to maintain the confidentiality of
such information and this transaction, and (ii) as required by applicable law.
     16.7 Closing Documents. To the extent any Closing documents are not
attached hereto at the time of execution of this Contract, Buyer and Seller
shall negotiate in good faith with respect to the form and content of such
Closing documents prior to Closing.
     16.8 Counterparts. This Contract may be executed in counterparts by the
parties hereto, and by facsimile signature, and each shall be considered an
original and all of which shall constitute one and the same agreement.
     16.9 Severability. If any provision of this Contract shall, for any reason,
be adjudged by any court of competent jurisdiction to be invalid or
unenforceable, such judgment shall not affect, impair or invalidate the
remainder of this Contract but shall be confined in its operation to the
provision or provisions hereof directly involved in the controversy in which
such judgment shall have been rendered, and this Contract shall be construed as
if such provision had never existed, unless such construction would operate as
an undue hardship on Seller or Buyer or would constitute a substantial deviation
from the general intent of the parties as reflected in this Contract.
     16.10 Interpretation. For purposes of construing the provisions of this
Contract, the singular shall be deemed to include the plural and vice versa and
the use of any gender shall include the use of any other gender, as the context
may require.
     16.11 Further Acts. In addition to the acts, deeds, instruments and
agreements recited herein and contemplated to be performed, executed and
delivered by Buyer and Seller, Buyer and Seller shall perform, execute and
deliver or cause to be performed, executed and delivered at the Closing or after
the Closing, any and all further acts, deeds, instruments and agreements and
provide such further assurances as the other party or the Title Company may
reasonably require to consummate the transaction contemplated hereunder.
[Signatures Begin on Following Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Contract has been executed, to be effective as of
the date first above written, by the Buyer and Seller.

              SELLER:
 
            INTERSTATE PITTSBURGH HOTEL HOLDINGS, L.L.C.,
a Delaware limited liability company
 
       
 
  By:   /s/ CHRISTOPHER L. BENNETT
 
       
 
  Name:   Christopher L. Bennett
 
       
 
  Title:   Senior Vice President and General Counsel
 
       
 
            BUYER:
 
            APPLE SIX HOSPITALITY OWNERSHIP, INC., a Virginia corporation
 
       
 
  By:   /s/ AUTHORIZED SIGNATORY
 
       
 
  Name:    
 
       
 
  Title:   Vice President 
 
       

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO
PURCHASE CONTRACT
     THIS FIRST AMENDMENT TO PURCHASE CONTRACT (this “Amendment”) is entered
into as of July 29, 2005, by and between INTERSTATE PITTSBURGH HOTEL HOLDINGS,
L.L.C., a Delaware limited liability company (“Seller”), and APPLE SIX
HOSPITALITY OWNERSHIP, INC., a Virginia corporation (“Buyer”).
RECITALS
     A. Seller and Buyer are parties to that certain Purchase Contract dated as
of June 15, 2005 (the “Contract”), with respect to a Residence Inn hotel in
Pittsburgh, Pennsylvania.
     B. Seller and Buyer desire to amend the Contract as hereinafter provided.
AGREEMENT
     NOW, THEREFORE, for and in consideration of the premises and the mutual
agreements herein set forth and further good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:
     1. Capitalized terms used but not otherwise defined herein shall have the
meanings given to such terms in the Contract.
     2. The Contract is modified by replacing Exhibit C in its entirety with the
form of Exhibit C attached hereto.
     3. Seller and Buyer acknowledge and agree that, except as amended herein,
the Contract is in full force and effect and is hereby ratified and confirmed.
     4. This Amendment (i) may be executed by facsimile signatures and in
several counterparts, and each counterpart when so executed and delivered shall
constitute an original of this Amendment, and all such separate counterparts
shall constitute but one and the same Amendment and (ii) embodies the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supercedes all prior agreements, consents and understandings
related to such subject matter.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



     EXECUTED to be effective as of the date first above written.

                  SELLER:
 
                INTERSTATE PITTSBURGH HOTEL
HOLDINGS, L.L.C., a Delaware limited liability
company
 
           
 
  By:   /s/ JAMES A. CROLLE III    
 
           
 
  Name:   James A. Crolle III    
 
  Title:   Senior Corporate Counsel    
 
                BUYER:
 
                APPLE SIX HOSPITALITY OWNERSHIP, INC.
 
           
 
  By:   /s/ DAVID BUCKLEY    
 
           
 
  Name:   David Buckley     
 
           
 
  Title:   Vice President     
 
           

2



--------------------------------------------------------------------------------



 



EXHIBIT C
LIST OF HOTEL CONTRACTS

1.   Security Services Agreement dated April 20, 1998, by and between ADT
SECURITY SERVICES, INC. and the SELLER.   2.   Waste Removal Agreement dated
November 1, 2004, by and between BFI WASTE SERVICES OF PITTSBURGH and the
SELLER.   3.   Special Products Rental Agreement dated February 23, 2000, by and
between CINTAS CORPORATION and the SELLER.   4.   Elevator Maintenance Agreement
dated June 3, 1999, by and between MARSHALL ELEVATOR COMPANY and the SELLER.  
5.   Airport Phone Board Agreement dated June 6, 2005, by and between JCDECAUX
AIRPORT and the SELLER.   6.   Telephone and Voicemail Maintenance & Service
Agreement dated January 20, 2005, by and between MIS ASSOCIATES, INC. and the
SELLER   7.   Cable Service Agreement dated September 28, 2004, by and between
ON COMMAND VIDEO CORPORATION and the SELLER.   8.   Area Reservations Sales
Office Shared Service Agreement dated January 1, 2005, by and between MARRIOTT
INTERNATIONAL, INC. and the SELLER.   9.   Two Way Radio Service Agreement dated
November 6, 2002, by and between STALEY COMMUNICATIONS, INC. and the SELLER.  
10.   Fire Panel Monitoring Service Agreement dated April 22, 2005, by and
between SIMPLEXGRINNELL LP and the SELLER.   11.   Xerox Fax Order Agreement
dated April 23, 2003, by and between XEROX CORPORATION and the SELLER.   12.  
Landscape Maintenance Agreement dated April 15, 2005, by and between PLANTSCAPE,
INC. and the SELLER.   13.   Agreement dated March 26, 1997 between Regional
Industrial Development Corporation of Southwestern Pennsylvania and IHC Realty
Partnership, L.P. (Recorded March 27, 1997 in the Recorder’s Office of Allegheny
County, Pennsylvania, in Deed Book 9910, page 196.)

3